UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7436



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK ANDREW KNIGHT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-02-162-MJG; CA-03-2851)


Submitted:   February 18, 2005             Decided:   March 2, 2005


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Andrew Knight, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Mark Andrew Knight, a federal prisoner, seeks to appeal

the district court’s orders denying relief on his motion filed

under   28   U.S.C.   §   2255   (2000)    and   denying    his   motion   for

reconsideration.      An appeal may not be taken from the final order

in a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Knight has not made the

requisite    showing.      Accordingly,     we   deny   a   certificate    of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   DISMISSED


                                   - 2 -